Citation Nr: 1128164	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  10-08 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to an evaluation in excess of 40 percent for posttraumatic intervertebral disc disease of the lumbosacral spine.

3.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Esq.



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and October 2010 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  An unappealed February 2004 rating decision previously considered and denied a claim for service connection for prostate cancer.

3.  The evidence received since the February 2004 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for prostate cancer.

4.  The Veteran's posttraumatic intervertebral disc disease of the lumbosacral spine is not productive of unfavorable ankylosis of the entire thoracolumbar spine, and he does not have incapacitating episodes with a total duration of at least six weeks during the past 12 months.

4.  The Veteran is currently service-connected for and assigned a 40 percent evaluation for posttraumatic intervertebral disc disease of the lumbosacral spine.  He does not have any other service-connected disabilities.  

5.  The Veteran's service-connected disability has not been shown to render him unemployable.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision, which denied service connection for prostate cancer, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2010).

2.  The evidence received subsequent to the February 2004 rating decision is not new and material, and the claim for service connection for prostate cancer is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for an evaluation in excess of 40 percent for posttraumatic intervertebral disc disease of the lumbosacral spine have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5243 (2010).

4.  The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO did provide the appellant with notice in October 2008, prior to the initial decision on the claims for service connection for prostate cancer and for an increased evaluation for a lumbar spine disability in May 2009.  An additional notice letter was sent in connection with the increased evaluation claim in June 2009.  Similarly, the RO provided the Veteran with a notice letter in October 2010 in connection with this claim for TDIU, prior to the initial decision later that month.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The notice letters notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, he was informed in the December 2008 letter of types of evidence that might show such a worsening, including medical reports, lay statements describing the symptoms, and employer statements.  He was also notified that he could submit his own statement describing his symptoms, their frequency and severity, and other involvement, extension, and additional disablements caused by the disability.  The December 2008, June 2009, and October 2010 letters also listed examples of evidence, which included information about on-going treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him.

The December 2008, June 2009, and October 2010 letters also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Those letters also explained how effective dates were determined.

In addition, the October 2008 letter informed the appellant in the notice letter about the information and evidence that is necessary to reopen his claim for service connection for prostate cancer.  Specifically, the October 2008 letter stated that in order to establish service connection the evidence must show that he had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that he has a current physical or mental disability; and, that there is a relationship between his current disability and an injury, disease, or event in military service.  The letter also indicated that the Veteran's claim for service connection for prostate cancer had been previously denied in a February 2004 rating decision and that new and material evidence was needed to reopen those claims.  The letter stated that evidence would be considered new if it was in existence and was submitted to VA for the first time and that the additional existing evidence would be deemed material if it pertained to the reason the claim was previously denied.  It was specifically noted that the claim was previously denied because the evidence did not show that his prostate cancer began in service or that he had exposure to herbicides.  The appellant was advised that he must submit evidence related to that fact.  The October 2008 letter further stated that new and material evidence must raise a reasonable possibility of substantiating the claim and that the evidence cannot simply be repetitive or cumulative of the evidence that was used when the claim was previously denied.  Based on the foregoing, the October 2008 letter notified the appellant to look to the bases for the previous denial to determine what evidence would be new and material to reopen the claims. See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial). 

Moreover, the October 2010 letter informed the Veteran about the information and evidence that is necessary to substantiate his claim for entitlement to TDIU.  Specifically, the letter stated that the evidence must show that his service-connected disabilities are sufficient, without regard to other factors, to prevent him from performing the mental and/or physical tasks required to obtain or maintain substantially gainful employment.  It was noted that he generally must meet certain disability percentage requirements, i.e., one disability ratable at 60 percent or more; or, more than one disability ratable at 40 percent or more and a combined rating of 70 percent or more.  The October 2010 letter also explained that he could be entitled to TDIU based on exceptional circumstances and that such a claim would require evidence showing that his service-connected disabilities present such an exceptional or unusual disability picture, due to such factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards is impractical.

Furthermore, the October 2008 and October 2010 letters informed the Veteran of division of responsibilities in obtaining the evidence.  The RO notified the Veteran about the information and evidence that VA will seek to provide and about the information and evidence that he was expected to provide. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The RO also obtained information from the Social Security Administration (SSA) to determine whether he was in receipt of disability benefits.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal. 

The Veteran did request a hearing before the Board in an October 2010 VA Form 9 and again in an April 2011 VA Form 9.  However, he later withdrew the requests in April 2011.  As such, there is no outstanding request for a hearing.

In addition, the Veteran was afforded VA examinations in April 2009 and May 2010 in connection with his claim for an increased evaluation.  He was also recalled for an examination in August 2010 to measure his range of motion using a goniometer.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination and fully address the rating criteria that are relevant to rating the disability in this case.

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

The Board does note that the Veteran was not provided a specific VA examination in connection with his claim for TDIU.  However, as will be discussed below, the Veteran is only service-connected for a lumbosacral spine disability.  As such, there is no need to provide him a separate examination addressing the combined effect of disabilities.  Instead, the crux of the issue is whether the Veteran's lumbosacral spine disability alone renders him unemployable, and thus, the VA examinations discussed above can be used.

The Board also observes that the Veteran has not been afforded VA examinations in connection with the application to reopen the claim for service connection.  However, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured. See 38 C.F.R. § 3.159 (c)(4)(iii).

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with SOCs and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claims.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


New and Material Evidence

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

VA regulations require that a veteran have set foot within the land borders of Vietnam for presumptive service connection and that a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection. Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In Haas, the United States Court of Appeals for the Federal Circuit held that VA's amendment to its Adjudication Procedure Manual excluding veterans who had not set foot in Vietnam was not invalid nor impermissibly retroactively applied.

The Board notes that the Veteran's claim for service connection for prostate cancer was previously considered and denied by the RO in a rating decision dated in February 2004. The appellant was notified of that decision and of his appellate rights, but he did not file a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In September 2006, the Veteran requested that his claim for service connection for prostate cancer be reopened.  The May 2009 rating decision now on appeal denied the Veteran's claim on the basis that new and material evidence had not been submitted.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

As noted above, the Veteran's for service connection for prostate cancer was previously considered and denied in February 2004.  The evidence at that time included the Veteran's service treatment and personnel records, VA and private medical records, information obtained from the internet, and the contentions of the Veteran and his representative.  

In the February 2004 rating decision, the RO observed that there was no evidence of prostate cancer in his service treatment records and that he did not serve in Vietnam.  The RO acknowledged that his service personnel records showed that he served in Thailand from September 1962 to November 1962 and that his representative had provided information obtained from the Internet indicating that Agent Orange testing had been conducted in Thailand in the early 1960s and was used in combat operations.  However, the RO noted that the articles did not constitute evidence of the Veteran's personal exposure to herbicides in service and that such exposure is not presumed for those veterans who served outside of Vietnam.  Therefore, the RO found that prostate cancer did not begin service and that the Veteran was not exposed to herbicides.  

The evidence associated with the claims file subsequent to the February 2004 rating decision includes VA medical records, private medical records, and VA examination reports as well as the appellant's own assertions.  However, the Board finds that such evidence is not new and material within the meaning of the laws and regulations set forth above, and as such, there is no basis to reopen the claim for service connection for prostate cancer.

With respect to the VA and private medical records, the Board finds that many of these records are new in that they were not of record at the time of the February 2004 rating decision.  The Board does acknowledge that some of those records do document the Veteran's diagnosis and treatment for prostate cancer.   However, the February 2004 rating decision had already conceded that the Veteran had a diagnosis of prostate cancer.  Moreover, these additional medical records are not probative in that they do not provide an opinion relating such a disorder to the Veteran's military service.  Nor do they provide any evidence showing that he was exposed to herbicides in service.  As such, the records do not relate to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that the VA and private medical records are not new and material.

In regards to the VA examination reports, the Board finds that the evidence is new in that the reports were certainly not of record at the time of the February 2004 rating decision.  However, the VA examination reports are not probative in that they do not provide any evidence relating to the Veteran's prostate cancer.  Rather, they pertain to his service-connected lumbosacral spine disability.  Thus, the Board finds that the VA examination reports are not new and material.

With respect to the appellant's statements, the Board finds that the Veteran's assertions alone cannot be dispositive of the issue for purposes of reopening the claim.  Indeed, the Veteran and his representative have merely reiterated their contention that he was exposed to herbicides while serving in Thailand.  They have not provided any additional evidence showing such exposure, and they have not contended that he served in Vietnam.  As such, their assertions are cumulative and redundant of those contentions presented at the time of the February 2004 rating decision.  

 Moreover, the record on appeal does not indicate that the appellant has the expertise to provide an opinion that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the etiology of his current prostate cancer. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, laypersons are not competent witnesses when it comes to offering medical opinions or diagnoses, and such evidence does not provide a basis on which to reopen a claim of service connection. Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the Veteran's assertions are not deemed to be "new and material evidence" and cannot serve to reopen the claims. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the February 2004 rating decision continues to be absent.  Specifically, there remains no evidence showing that the Veteran was exposed to herbicides in service or that there is any other disease, injury, or event in service to which his current prostate cancer could be related.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for prostate cancer.


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

The Veteran's posttraumatic intervertebral disc disease of the lumbosacral spine is currently assigned a 40 percent disability evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) can be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. See 38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent evaluation is contemplated when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is contemplated for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of         the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition         in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and  chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

For the thoracolumbar spine, normal range of motion is defined as flexion from 0 to 30 degrees; extension from 0 to 90 degrees; lateral flexion to 30 degrees in either direction; and rotation to 30 degrees in either direction.  See 38 C.F.R. § 4.71a, Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

In this case, the Veteran underwent a pain consultation in April 2007.  He reported having pain in his lower back that radiated down his leg when he walked.  He described the pain as a "kink" and denied having any spasms.  He indicated that the pain was aggravated by walking and driving.  A physical examination revealed some tenderness, but there were no sacroiliac joint tenderness or paraspinal spasms.  His range of motion was most limited in extension and bilateral flexion and right rotation.  Deep tendon reflexes of the lower extremities were 2+ bilaterally, and his sensation was intact.   

During an April 2009 VA examination, the Veteran reported having pain in his low back that radiated to both legs.  He denied using assistive devices, but stated that he experienced tingling in his legs after walking a city block.  The Veteran also complained of an inability to do any lifting, pushing, or pulling and stated that kneeling, squatting, stooping, and standing were difficult.  He indicated that sitting and traveling by car were limited to approximately 20 minutes.  The Veteran further stated that he had daily flare-ups of his back pain, but denied having any incapacitating episodes during the past year.  

 A physical examination revealed the following ranges of motion: flexion to 30 degrees, extension to 0 degrees, bilateral bending to 20 degrees, and bilateral rotation to 20 degrees.  There was also no sensory or motor deficit throughout the lower extremities.  The examiner diagnosed the Veteran with advanced degenerative intervertebral disc disease of the lumbar spine without evidence of radiculopathy or radicular irritation.  

The Veteran underwent another VA examination in May 2010 at which time he reported having pain in his lumbar spine that radiated to his right thigh.  An MRI revealed degenerative intervertebral disc disease of the L3-4, L4-5, and L5-S1 levels.  The Veteran stated that he was unable to do any lifting, pushing, or pulling and indicated that his ability to kneel, squat, stand, stoop, sit, and travel by car was limited.  The Veteran reported having frequent flare-ups, but he denied having any incapacitating episodes.  His bowel and bladder function ere intact, but they were impaired, as he was being treated for prostate cancer.  A physical examination found him to have flexion to 30 degrees, extension to 0 degrees, bilateral bending to 20 degrees, and bilateral rotation to 30 degrees.  The Veteran complained of slight discomfort at the end of all ranges.  No sensory deficit of either lower extremity was found.  The examiner assessed the Veteran as having degenerative intervertebral disc disease of the lumbar spine without evidence of radicular involvement.  

In August 2010, the Veteran was recalled for a VA examination, and his ranges of motion were retested using a goniometer.  His ranges of motion of the thoracolumbar spine were flexion to 60 degrees, extension to 15 degrees, bilateral rotation to 25 degrees, right lateral flexion to 20 degrees, and left lateral flexion to 25 degrees.   

The Veteran's treatment records reflect his complaint of back pain and his treatment options.  However, these records contain no evidence of ankylosis or physician-directed bed rest for incapacitating episodes.  

Based on the foregoing, the Veteran has not been shown to have unfavorable ankylosis of the thoracolumbar spine.  There is no medical evidence diagnosing the Veteran with ankylosis of the spine, and there are none of the symptoms indicative of unfavorable ankylosis.  Indeed, the aforementioned range of motion findings demonstrate that the Veteran has limitation of motion, but do not show that his spine is fixed or immobile.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Therefore, the Veteran has not been shown to have met the criteria for an increased evaluation under the General Rating Formula for Diseases and Injuries of the Spine.

In addition, the Veteran does not have incapacitating episodes with a total duration of at least six weeks during the past 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  The Board observes that there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for at least six weeks.  In fact, the Veteran himself told the April 2009 and May 2010 VA examiners that he did not have any incapacitating episodes.   As such, he has not been shown to have met the criteria for an increased evaluation under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his service-connected posttraumatic intervertebral disc disease of the lumbosacral spine.  The medical evidence of record does not identify any separate neurological findings or disability not already contemplated under the discussed pertinent criteria.  The Veteran and his representative have contended that he should be assigned a separate evaluation for radiculopathy.  However, the medical evidence of record does not show that he has radiculopathy for which a separate compensable evaluation is warranted.  In this regard, the Veteran's deep tendon reflexes were 2+ in April 2007, and his sensation was intact.  The April 2009 and May 2010 VA examiners also commented that there was no sensory or motor deficit throughout the lower extremities and stated that there was no evidence of radiculopathy or radicular irritation.  The May 2010 VA examiner did note that the Veteran's bowel and bladder function were impaired, but attributed such a finding to his nonservice-connected prostate cancer.  Based on the foregoing, the preponderance of the objective evidence shows that the Veteran does not have radiculopathy or other neurological disabilities, despite his own reports and allegations.  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders. See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbosacral spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's spine is contemplated in the currently assigned 40 percent disability evaluation under Diagnostic Code 5243.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation. 

Furthermore, the Board has considered the possibility for additional staged ratings. Fenderson, supra; Hart, supra.  However, as the evidence does not show that the criteria for a rating in excess of 40 percent have been met at any time during the period on appeal, the Board concludes that staged ratings are inapplicable.

The Veteran has offered his lay statements in support of his claim.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, 451 F.3d at 1331.  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau, supra; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Board has considered the Veteran's lay statements regarding the severity of his disability.  Specifically, the Veteran contended that April 2009 VA examiner did not accurately describe his symptoms.  However, the Veteran underwent multiple VA examinations, including being recalled for a VA examination in August 2010 to specifically measure the objective range of motion with a goniometer.  Such examinations constitute objective medical evidence of the Veteran's disability based on both his medical history and s physical examination.  The Board finds the VA examiner's objective findings to be more probative than the Veteran's beliefs.  

Additionally, as previously mentioned, the Veteran argued that he experiences a radiculopathy of the lower extremities.  In both the April 2009 and May 2010 VA examinations, the examiner specifically tested for radicular and neurologic impairment of the lower extremities, yet no neurologic impairment was found.  As such, the Board finds that the VA examiner's findings are more probative than the Veteran's lay statements.   Indeed, the Veteran is not competent with regard to diagnosing radiculopathy.

Disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to testify as to his symptoms, the medical findings that directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his disabilities.  See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.  Therefore, the preponderance of the evidence is against the claim, and the Veteran's claim for a higher rating is denied.  


TDIU

Applicable law provides that a total disability rating based on individual unemployability due to a service-connected disability may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 38 C.F.R. 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice- connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and there is one disability ratable at 60 percent or more, or if there is more than one service-connected disability, at least one disability ratable at 40 percent or more and there is a combined disability rating of 70 percent. See 38 C.F.R. § 4.16(a).

However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice- connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran is service-connected for and currently assigned a 40 percent evaluation for posttraumatic intervertebral disc disease of the lumbosacral spine.  He is not service-connected for any other disabilities.  As such, the Veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

Nevertheless, as previously stated, veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards may submit claims to the Director of the Compensation and Pension Service for extraschedular consideration in cases of veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  In this case, the RO has denied referral for consideration of the Veteran's TDIU claim on an extraschedular basis.

Upon review of the claims file, the Board finds that the evidentiary record does not support a conclusion that there are any unusual or exceptional circumstances present in the Veteran's case as to have warranted its referral to the VA Director of the Compensation and Pension Service.  In this regard, there has been no indication that VA's schedule for rating disabilities is insufficient or inadequate to assign ratings for the Veteran's service-connected disability.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology as discussed above.  In fact, there are higher evaluations available under the rating criteria, but the Veteran has not been shown to have the symptomatology contemplated for those evaluations.

The Veteran has alleged that he has been unable to work due to his back.  However, he specifically indicated in his June 2010 VA Form 21-8940 that did not leave his last job because of his disability.  Indeed, as previously noted, the fact that a Veteran is unemployed or has difficulty finding employment is not enough.  There must be evidence showing that the Veteran is unemployable due solely due to his service-connected disability

The July 2003 VA examiner noted the Veteran's report that he had not worked in 10 years due to his back; however, he did not actually opine that the Veteran was unable to work due to his lumbosacral spine disability alone.  In fact, the June 2009 VA examiner stated that the Veteran was not working due to both his cardiac condition and his back disorder.  As such, the medical evidence does not show the Veteran to be unemployable due solely to his service-connected disability.

There is also no indication that any other agency, such as the Social Security Administration-which is not limited in its review of matters concerning unemployability to consideration of only service-connected disabilities--has determined that the Veteran is currently unemployable.  The Veteran is in receipt of benefits from the Social Security Administration (SSA); however, it appears that such benefits were granted based on age and not disability.  Indeed, the Veteran himself indicated in June 2010 VA Form 21-8940 that he was not in receipt of and did not expect to receive any disability retirement benefits.

Based on the foregoing, the Board concludes that while the Veteran undoubtedly has industrial impairment as a result of his service-connected disability, as evidenced by his 40 percent disability evaluation, the evidence does not show that the service-connected disorder alone precludes gainful employment.  The Board would note that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations." 38 C.F.R. § 4.1.  Based on a review of the evidence of record, the Board is of the opinion that the disability evaluation assigned to the Veteran's disorder under the VA Schedule for Rating Disabilities accurately reflects the Veteran's overall impairment to his earning capacity due to his service-connected disability.  Therefore, a total rating for compensation based on individual unemployability due to service-connected disability is not warranted.


ORDER

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for prostate cancer is denied.

Entitlement to a rating in excess of 40 percent for posttraumatic intervertebral disc disease of the lumbosacral spine is denied.  

Entitlement to TDIU is denied.




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


